Citation Nr: 1535832	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  11-00 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to waiver of recovery of advance Chapter 30 education benefits in the amount of $3,000.

REPRESENTATION

Veteran represented by:  The American Legion

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 2006 to May 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision by the education center located at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The indebtedness of $3,000 of advance VA education benefits was validly created. 

2.  The indebtedness of $3,000 was not the result of fraud, misrepresentation or bad faith on the part of the Veteran. 

3.  Recovery of the $3,000 indebtedness would not be against the standards of equity and good conscience.


CONCLUSION OF LAW

The criteria for wavier of recovery of advance Chapter 30 education benefits in the amount of $3,000 are not met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. 
§§ 1.914, 1.917, 1.962, 1.963, 1.965 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes as a general rule that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  However, the United States Court of Appeals for Veterans Claims (Court) held in Barger v. Principi, 16 Vet. App. 132 (2002), that the VCAA is not applicable to cases involving the waiver of recovery of overpayment claims.  Therefore, the VCAA is not for application in this matter.

The Board finds that general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103.  The Veteran had the opportunity to present evidence and argument in support of this appeal, and has in fact done so in March 2010 Notice of Disagreement and December 2010 Substantive Appeal.  As part of his Substantive Appeal he indicated no hearing was desired in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

The Court has also held that, before adjudication of a waiver application, the lawfulness of a debt must first be determined.  Schaper v. Derwinski, 1 Vet. App. 430, 434, 435 (1991).  The VA General Counsel has reinforced this obligation by holding that, where the validity of a debt is challenged, that issue must be developed before the issue of entitlement to waiver of the debt can be considered. VAOPGCPREC 6-98. 

In this case, the record reflects the Veteran received an advance payment of Chapter 30 education benefits for the Fall 2009 term in the amount of $3,000.  The Board notes that the primary purpose of the authorization for emergency advance payments of education benefits, such as here, was to create an overpayment in order to allow veterans earlier access to educational assistance payments during that time period.  As such, the advance payment in the amount of $3,000.00 was, essentially, a loan which was to be paid back to VA.

In view of the foregoing, the Board finds that the $3,000 debt in this case was validly created.

The law precludes waiver of recovery of an overpayment or waiver of collection of any indebtedness where any one of the following elements is found to exist: (1) fraud, (2) misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.965.

Initially, the Board notes it was determined below that the indebtedness of $3,000 was not the result of fraud, misrepresentation or bad faith on the part of the Veteran.  The Board concurs with this determination.  Accordingly, it must now determine whether the Veteran is entitled to a waiver of recover of the indebtedness pursuant to the standards of equity and good conscience.

The standard "Equity and Good Conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute to creation of the debt.

2.  Balancing of faults.  Weighing fault of debtor against VA fault.

3.  Undue hardship.  Whether collection would deprive debtor or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which the VA benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

The Court has held that the Board must provide a complete analysis of the six regulatory elements of equity and good conscience, including sufficient "reasons or bases" for its conclusions.  See Cullen v. Brown, 6 Vet. App. 510 (1993); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  

Initially, the Board notes that the Veteran is at fault to the extent he requested and accepted the advance payment of $3,000 in Chapter 30 education benefits.  Simply put, this indebtedness would not have been created but for his actions.

The Veteran has contended that VA was at fault in issuing the advance payment without determining whether he was entitled to Chapter 30 benefits, and also awarding his Chapter 33 benefits.  Further, he indicates that he was not adequately informed of the consequences of accepting the advance payment.

Even assuming the validity of the Veteran's contentions, the Board reiterates the $3,000 advance payment was ostensibly a beneficial plan that both parties expressly chose to participate in.  As such, it would appear only logical the Veteran should have ensured he was fully aware of the consequences of participating in this program.  Additionally, it does not appear that fault is a particularly relevant element in this case because the primary purpose of the advance payment was to create the debt in question, by agreement between VA and the Veteran.  Simply put, it appears the actions undertaken in this case are consistent with the very nature and purpose of the advance payment.  Moreover, the Board notes that the Veteran would be unjustly enriched if the recovery of the indebtedness were waived in that he would be entitled to keep compensation which was essentially a loan he was required to pay back.

The Board next finds that recovery of the overpayment did not defeat the purpose of an existing benefit to the Veteran.  The collection of the advance payment could not defeat the purpose of an existing benefit to the Veteran because the primary purpose of the benefit was an advance payment that would necessarily result in a debt.  If anything, the purpose of the benefit would be defeated if the advance payment was not recouped.  There is no evidence that the withholding of benefits for recovery nullified the objective for which benefits were intended.

The Board also finds there is no indication that the Veteran has relinquished any right or incurred any legal obligation or that he relied upon the advance of the VA education benefits to his detriment, nor is there any evidence of such.  

Finally, the Board finds that recovery of the indebtedness would not result in undue financial hardship to the Veteran.  In this regard, the Board notes that once the necessary living expenses have been met, the debtor will be expected to accord a government debt the same regard given any other debt.  See Stone v. Derwinski, 2 Vet. App. 56, 58 (1992).  Here, the Board notes, in pertinent part, the Veteran submitted a Financial Status Report in December 2010 which reflects he had total monthly net income of $1,293.04, and total monthly expenses of $1,035.00.  As such, his net income exceeded monthly expense by $258.04.  Moreover, there is no evidence, to include the July 2015 written brief from his representative, which reflects his financial status has significantly changed since the submission of this Financial Status Report.  Consequently, the Board finds payment of the VA debt would not deprive the appellant of basic necessities, and that the evidence does not indicate that the Veteran cannot repay the indebtedness, particularly if he is allowed to make payments in installments over a period of time.  See 38 C.F.R. 
§ 1.917.




In view of the foregoing, the Board finds that recovery of the $3,000 indebtedness would not be against the standards of equity and good conscience.  Therefore, the benefit sought on appeal must be denied.







ORDER

The appeal is denied.



____________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


